Name: Commission Regulation (EEC) No 467/92 of 27 February 1992 amending Regulation (EEC) No 388/92 on detailed rules for the application of the specific arrangements for the supply of cereals to the French overseas departments (FOD) and establishing the forecast supply balance
 Type: Regulation
 Subject Matter: overseas countries and territories;  tariff policy;  trade;  plant product
 Date Published: nan

 Avis juridique important|31992R0467Commission Regulation (EEC) No 467/92 of 27 February 1992 amending Regulation (EEC) No 388/92 on detailed rules for the application of the specific arrangements for the supply of cereals to the French overseas departments (FOD) and establishing the forecast supply balance Official Journal L 053 , 28/02/1992 P. 0014 - 0014COMMISSION REGULATION (EEC) No 467/92 of 27 February 1992 amending Regulation (EEC) No 388/92 on detailed rules for the application of the specific arrangements for the supply of cereals to the French overseas departments (FOD) and establishing the forecast supply balance THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments (1), and in particular Articles 2 (6) and 3 (5) thereof, Whereas the developing countries whose cereals products may enter the FOD exempt from the import levy pursuant to the specific supply arrangements established by Articles 2 and 3 (1) of Regulation (EEC) No 3763/91 should be defined; whereas the countries and territories enjoying generalized tariff preferences for certain agricultural products should be used for this purpose; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 The following paragraph is hereby added to Commission Regulation (EEC) No 388/92 (2): '3. For the purposes of applying Articles 2 and 3 (1) of Council Regulation (EEC) No 3763/91, the developing countries shall be those listed in Annexes III and V to Council Regulation (EEC) No 3833/90 of 20 December 1990 applying generalized tariff preferences for 1991 in respect of certain agricultural products originating in developing countries (*), as last amended by Regulation (EEC) No 3587/91 (**). (*) OJ No L 370, 20. 12. 1990, p. 86. (**) OJ No L 341, 12. 12. 1991, p. 1.` Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 February 1992. For the Commission Ray MAC SHARRY Member of the Commission